Case 2:20-rGpG8132DIACSEALEDA Document 4 *SHALBD20/FiedO2/44/209 1Page 2 of 3

wa,
r

AO 442 (Rev. 11/11) Arrest Warrant fei] Ee Pe

UNITED STATES DISTRICT COURIFF: 1. > s:91,

   

 

 

B18B810 for the U.S. MAGISTRATE
District of Nevada ne
United States of America
v. )
Steve Hil ) CaseNo. 2:20-mj-00132-DJA
)
)
—___FILED
———___ ENTERED —— FM
COUNSEL/PARTIES OF RECORD

 

  
  
    

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

FEB 20 2020

 

 

 

CLERK US DIST;
DISTRICT RICT COURT

YOU ARE COMMANDED to arrest and bring before a United States : thou uniessa MEAD ss apesieley

(name of person to be arrested) STEVEHILL 5
who is accused of an offense or violation based on the following document filed with the court:

 

 

 

O Indictment CO} Superseding Indictment QO Information 0 Superseding Information ow Complaint
O Probation Violation Petition O Supervised Release Violation Petition [Violation Notice ( Order of the Court

This offense is briefly described as follows:
18 U.S.C. § 922(g)(1} & 924(a)(2) - Felon in Possession of a Firearm;

 

Date: Q lay l2 020

 

 

 

 

 

 

 

Issuing officer's signature
City and state: Las Vegas, Nevada Daniel J. Albregts, U.S. Magistrate Judge
Printed name and title
Return
This warrant was received on (date) 2 | 1y 202 > __, and the person was arrested on (date) _ 2 {, g Qelo
at (city and state) Awivme, NV .
Date: alia lao 20 HLR
G Arresting officer’s signature
OT a
FRI

 

Printed name and title

 

 

 
